                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                            RUDY MARTIN,
                                   8                                                         Case No. 18-cv-05119-EJD
                                                          Plaintiff,
                                   9                                                         ORDER GRANTING PLAINTIFF’S
                                                  v.                                         MOTION FOR RELIEF; VACATING
                                  10                                                         JUDGMENT
                                            WELLS FARGO BANK, N.A.,
                                  11                                                         Re: Dkt. No. 49
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Pro se Plaintiff Rudy Martin (“Plaintiff”) presently moves under Federal Rule of Civil

                                  14   Procedure 60(b) for an order relieving him from the dismissal entered after he failed to amend his

                                  15   pleading within the time allowed by the court. See Dkt. No. 49. Defendant Wells Fargo Bank,

                                  16   N.A. (“Defendant”) opposes the motion, Dkt. No. 53, and Plaintiff has submitted a reply to

                                  17   Defendant’s opposition, Dkt. No. 54. Having reviewed this matter, the court finds it suitable for

                                  18   disposition without oral argument pursuant to Civil Local Rule 7–1(b). Thus, the hearing

                                  19   scheduled for July 11, 2019 is vacated, and Plaintiff's motion will be granted for the reasons

                                  20   explained below.

                                  21   I.      FACTUAL AND PROCEDURAL BACKGROUND

                                  22           On January 3, 2019, the court issued an Order Adopting the Report and Recommendation of

                                  23   the Magistrate Judge which granted the Defendant’s Motion to Dismiss (“Order”). See Dkt. No.

                                  24   44. As part of the Order, the court granted Plaintiff leave to file an amended complaint as to claims

                                  25   3 (breach of contract), 5 (breach of implied covenant), 6 (quiet title), 7 (fraudulent inducement), 8

                                  26   (promise without intent to perform, and 9 (fraud/deceit), and required that the amended pleading be

                                  27   filed within 21 days of the date of the Order. Id. at 3.

                                  28   Case No.: 18-cv-05119-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION FOR RELIEF
                                                                         1
                                   1          Plaintiff did not file an amended complaint by the filing deadline of January 24, 2019. In

                                   2   response to this default, the court issued an Order to Show Cause (“OSC”) on February 1, 2019,

                                   3   advising Plaintiff that the case would be dismissed if Plaintiff failed to show good cause in writing

                                   4   by February 15, 2019. Dkt. No. 45. Plaintiff did not respond to the OSC by the deadline imposed,

                                   5   and accordingly the court issued an order of dismissal with prejudice pursuant to Federal Rule of

                                   6   Civil Procedure 41(b) on February 27, 2019, Dkt. No. 46, and entered judgment in favor of

                                   7   Defendant. Dkt. No. 47.

                                   8          Plaintiff filed the instant motion on March 29, 2019. Dkt. No. 49. According to Plaintiff,

                                   9   he was unaware of the Order and the OSC because he did not receive notice of these orders nor did

                                  10   he have access to the court’s e-Filing system until February 27, 2019. See Decl. Rudy Martin.

                                  11   Therefore, Plaintiff requests relief from the Order of Dismissal and Judgment so that he may file an

                                  12   amended complaint. See id.
Northern District of California
 United States District Court




                                  13   II.    LEGAL STANDARD

                                  14          Federal Rule of Civil Procedure 60(b) allows the court to “relieve a party or its legal

                                  15   representation from a final judgment, order, or proceeding” based on a showing of “mistake,

                                  16   inadvertence, surprise or excusable neglect.” Fed. R. Civ. P. 60(b)(1). “The determination of

                                  17   what conduct constitutes ‘excusable neglect’ under Rule 60(b)(1) and similar rules ‘is at bottom an

                                  18   equitable one, taking account of all relevant circumstances surrounding the party’s omission.’”

                                  19   Brandt v. Am. Bankers Ins, Co., 653 F.3d 1108, 1111 (9th Cir. 2011) (quoting Pioneer Inv. Svcs.

                                  20   Co. v. Brunswick Assoc. Ltd., 507 U.S. 380, 395 (1993)). The district court is guided by four

                                  21   factors to determine whether a particular form of neglect is excusable: “(1) the danger of

                                  22   prejudice to the opposing party; (2) the length of the delay and its potential impact on the

                                  23   proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith.” See

                                  24   Pioneer, 507 U.S. at 395; see also Kilata v. Wells Fargo Home Mortg., No. 5:11-cv-00079, 2012

                                  25   WL 3309661 *1, *2 (N.D. Cal. August 13, 2012). “[T]he application of Rule 60(b)(1)’s excusable

                                  26   neglect standard is ‘committed to the discretion of the district courts.’” Brandt, 653 F.3d at 1112

                                  27   (quoting TCI Grp. Life Ins. Plan v. Knoebber, 244 F.3d 691, 695 (9th Cir. 2001)).

                                  28   Case No.: 18-cv-05119-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION FOR RELIEF
                                                                         2
                                   1   III.   DISCUSSION

                                   2          Parties have an affirmative duty to “monitor the dockets to inform themselves of the entry

                                   3   of orders they may wish to appeal.” In re Sweet Transfer & Storage, Inc, 896 F.2d 1189, 1193

                                   4   (9th Cir. 1990). It is without doubt that the Plaintiff’s failure to monitor the docket and file a

                                   5   timely amended pleading constitutes neglect in some form. See Pioneer, 507 U.S. at 394 (“Thus,

                                   6   at least for purposes of Rule 60(b), ‘excusable neglect’ is understood to encompass situations in

                                   7   which the failure to comply with a filing deadline is attributable to negligence.”). The more

                                   8   debatable issue is whether the neglect is excusable.

                                   9          A.        PREJUDICE

                                  10          Applying the Pioneer test, this Court first looks at the prejudice to the Defendant.

                                  11   Although reopening this action would result in some prejudice to the Defendant in the form of

                                  12   time and expenses associated with continued litigation, this is not necessarily a weighty
Northern District of California
 United States District Court




                                  13   consideration in the balance of factors. See Bateman v. United States Postal Serv., 231 F.3d 1220,

                                  14   1224-25 (9th Cir. 2000) (finding minimal prejudice resulting from loss of a “quick victory”).

                                  15   Indeed, Defendant would have incurred these expenses even if Plaintiff had timely amended the

                                  16   complaint. Plaintiff has demonstrated that his failure to respond to the Order and OSC was due to

                                  17   lack of notice and his inability to access the ECF system. In light of this, he can find relief under

                                  18   Rule 60(b)(1).

                                  19          B.        LENGTH OF DELAY/REASON FOR DELAY

                                  20          The length of delay and reason for delay are not egregious and provide further basis for

                                  21   relief. The Order of Dismissal was filed on February 27, 2019 and the instant motion was filed

                                  22   March 29, 2019. This is a little over a month of delay and well within one year of the entry of

                                  23   judgment or order as required by Rule 60(c)(1). Fed. R. Civ. P. 60(b)(1). Although Plaintiff does

                                  24   not provide a reason for the one-month delay in seeking relief, the court finds the delay was

                                  25   minimal.

                                  26          Defendant states Plaintiff had access to ECF beginning on November 27, 2018, Dkt. No.

                                  27   53 at 3. Defendant also argues that Plaintiff has failed to present new facts or claims to support a

                                  28   Case No.: 18-cv-05119-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION FOR RELIEF
                                                                         3
                                   1   meritorious amended complaint. Id. at 4. In his reply brief, Plaintiff explains that the “November

                                   2   27, 2018” date Defendant refers to is a typographical error and should have read “February 27,

                                   3   2019,” Dkt. 54 at 2. The court accepts Plaintiff’s representation regarding the typographical error,

                                   4   and concludes that Plaintiff did not unduly delay seeking relief. Therefore, the length and lack of

                                   5   reason for delay weigh in favor of granting his motion.

                                   6          C.      GOOD FAITH

                                   7          Defendant assumes Plaintiff does not have any meritorious amendments and that he will

                                   8   rely on the claims that were dismissed because he did not attempt to amend his complaints in the

                                   9   Motion and Declaration, nor did he attach a proposed first amended complaint. Dkt. No. 53 at 4.

                                  10   Defendant relies on Cabasug v. Crane Co., No. 12-00313, 2014 WL 12887739, *7 (D. Haw. Feb.

                                  11   7, 2014) to argue that Plaintiff should not be given a “do-over” to replead the same or similar

                                  12   claims. However, the Cabasug case is distinguishable. The plaintiff in Cabasug had opportunities
Northern District of California
 United States District Court




                                  13   to address shortcomings in an opposition, a hearing, and a motion for reconsideration. Id. Here,

                                  14   pro se Plaintiff did not know about the Order and the OSC until February 27, 2019 and did not

                                  15   have an opportunity to submit an amended complaint. Furthermore, Magistrate Judge DeMarchi

                                  16   recommended Plaintiff be granted leave to amend to provide more concrete and specific

                                  17   statements to support his breach of contract or breach of implied covenant claim, and his fraud

                                  18   claims. See Dkt. No. 38 at 12-14 (explaining plaintiff must provide the “who, what, when, where,

                                  19   and how of the misconduct” regarding his fraud claims and must “add additional facts showing

                                  20   that the [Defendant] acted fraudulently such that any agreements between the parties are void.”).

                                  21   Therefore, Plaintiff appears to be acting in good faith, and should be given an opportunity to

                                  22   amend his complaint.

                                  23   IV.    ORDER AND CONCLUSION

                                  24          The Motion for Relief from the court’s Order of February 27, 2019 is GRANTED and the

                                  25   Order and Judgment are VACATED.

                                  26          Plaintiff shall file and serve a First Amended Complaint no later than July 9, 2019, in

                                  27   which Plaintiff must address the deficiencies noted in the Order. Dkt. No. 44. The court reminds

                                  28   Case No.: 18-cv-05119-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION FOR RELIEF
                                                                         4
                                   1   Plaintiff that it is his responsibility to stay updated on the progress of his case and advises him to

                                   2   consult the ECF troubleshooting page at https://cand.uscourts.gov/ecf/troubleshooting if he

                                   3   encounters any further issues. Alternatively, Plaintiff should reach out to the ECF Help Desk at

                                   4   ECFhelpdesk@cand.uscourts.gov or (866) 638-7829.

                                   5          IT IS SO ORDERED.

                                   6   Dated: June 18, 2019

                                   7                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                   8                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 18-cv-05119-EJD
                                       ORDER GRANTING PLAINTIFF’S MOTION FOR RELIEF
                                                                         5
